Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 1 of 37 Page ID #:1



  1 CRAIG B. GARNER (CA SBN 177971)

  2
      T. MARK TUBIS (CA SBN 323083)
      GARNER HEALTH LAW CORPORATION
  3   13274 Fiji Way, Suite 250
  4
      Marina Del Rey, CA 90292
      Telephone: (310) 458-1560
  5   Facsimile: (310) 694-9025
  6   Email: craig@garnerhealth.com

  7 Attorneys for PLAINTIFF ABC SERVICES GROUP, INC., in its capacity as
      assignee for the benefit of creditors of MORNINGSIDE RECOVERY, LLC
  8
      MORNINGSIDE RECOVERY, LLC
  9

 10                                UNITED STATES DISTRICT COURT
 11                           CENTRAL DISTRICT OF CALIFORNIA
 12                                     SOUTHERN DIVISION
 13

 14
                                                 Case No.   8:19-cv-00677
 15 ABC SERVICES GROUP, INC., a
      Delaware corporation, in its capacity as
 16 assignee for the benefit of creditors of     COMPLAINT FOR
    MORNINGSIDE RECOVERY, LLC, a
 17 California limited liability company,          1. BREACH OF EMPLOYEE
                                                      WELFARE BENEFIT PLAN
 18                   Plaintiff,                      (RECOVERY OF PLAN
                                                      BENEFITS UNDER
 19                      v.                           E.R.I.S.A.) 29 U.S.C. §
                                                      1132(a)(1)(b)
 20                                                2. BREACH OF IMPLIED
      ANTHEM BLUE CROSS LIFE AND                      COVENANT OF GOOD
 21 HEALTH INSURANCE COMPANY, a                       FAITH AND FAIR DEALING
      California corporation; ANTHEM,              3. BREACH OF IMPLIED
 22 INC., a California corporation;                   CONTRACT
      ANTHEM, INC. doing business as               4. PROMISSORY ESTOPPEL
 23 ANTHEM HEALTH, INC., an Indiana                5. QUANTUM MERUIT
      corporation; THE ANTHEM                      6. UNFAIR COMPETITION
 24 COMPANIES OF CALIFORNIA,
      INC., a California corporation; THE        DEMAND FOR JURY TRIAL
 25 ANTHEM COMPANIES, INC., an
      Indiana corporation; and DOES 1
 26 through 20, Inclusive

 27                 Defendants.
 28
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 2 of 37 Page ID #:2



  1        ABC SERVICES GROUP, INC., a Delaware corporation (“ABC”), in its
  2 capacity as assignee for the benefit of creditors of MORNINGSIDE RECOVERY,
  3 LLC, a California limited liability company (“Morningside” and ABC collectively
  4 “Plaintiff”) complains and alleges against Defendants ANTHEM BLUE CROSS
  5 LIFE AND HEALTH INSURANCE COMPANY, a California corporation,
  6 (“Anthem BCLH”), ANTHEM, INC., a California corporation (“Anthem CA”),
  7 ANTHEM, INC. doing business as ANTHEM HEALTH, INC., an Indiana
  8 corporation (“Anthem Indiana”), THE ANTHEM COMPANIES OF
  9 CALIFORNIA, INC., a California corporation (“Anthem Co. of CA”), THE
 10 ANTHEM COMPANIES, INC., an Indiana corporation (“Anthem Co. Inc.”,
 11 collectively with Anthem BCLH, Anthem CA, Anthem Indiana and Anthem Co. of
 12 CA referred to hereinafter as “Anthem”) and DOES 1 through 20 (the “Doe

 13 Defendants”, collectively with Anthem referred to hereinafter as “Defendants”) as
 14 follows:
 15                                         THE PARTIES
 16       1.      ABC is a corporation organized and existing under the laws of the State
 17   of Delaware, with its primary place of business located in Tustin, California.
 18       2.      Morningside, at all relevant times, provided professional medical and
 19   mental health services and rehabilitation care for patients suffering from mental
 20   health and substance use disorders (“SUDs”) from its location in Irvine, California.
 21       3.      Defendant Anthem BCLH is, and at all relevant times was, a California
 22   corporation licensed to do business in and is and was doing business in the State of
 23   California as a provider of health insurance benefits. Plaintiff is informed and
 24   believes, and based thereon alleges, that Anthem BCLH is licensed by the
 25   California Department of Insurance and/or the California Department of Managed
 26   Health Care to transact the business of insurance in the State of California, is in fact
 27   transacting the business of insurance in the State of California and is thereby
 28   subject to the laws and regulations of the State of California.
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 2
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 3 of 37 Page ID #:3



  1       4.        Defendant Anthem CA is, and at all relevant times was, a California
  2   corporation licensed to do business in and is and was doing business in the State of
  3   California as a provider of health insurance benefits. Plaintiff is informed and
  4   believes, and based thereon alleges, that Anthem CA is licensed by the California
  5   Department of Insurance and/or the California Department of Managed Health Care
  6   to transact the business of insurance in the State of California, is in fact transacting
  7   the business of insurance in the State of California and is thereby subject to the
  8   laws and regulations of the State of California.
  9       5.        Defendant Anthem Indiana is, and at all relevant times was, an Indiana
 10   corporation licensed to do business in and is and was doing business in the State of
 11   California as a provider of health insurance benefits. Plaintiff is informed and
 12   believes, and based thereon alleges, that Anthem Indiana is authorized by the
 13   California Department of Insurance and/or the California Department of Managed
 14   Health Care to transact the business of insurance in the State of California, is in fact
 15   transacting the business of insurance in the State of California and is thereby
 16   subject to the laws and regulations of the State of California.
 17       6.        Defendant Anthem Co. of CA is, and at all relevant times was, an
 18   California corporation licensed to do business in and is and was doing business in
 19   the State of California as a provider of health insurance benefits. Plaintiff is
 20   informed and believes, and based thereon alleges, that Anthem Co. of CA is
 21   authorized by the California Department of Insurance and/or the California
 22   Department of Managed Health Care to transact the business of insurance in the
 23   State of California, is in fact transacting the business of insurance in the State of
 24   California and is thereby subject to the laws and regulations of the State of
 25   California.
 26       7.        Defendant Anthem Co. Inc. is, and at all relevant times was, an Indiana
 27   corporation licensed to do business in and is and was doing business in the State of
 28   California as a provider of health insurance benefits. Plaintiff is informed and
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 3
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 4 of 37 Page ID #:4



  1   believes, and based thereon alleges, that Anthem Co. of CA is authorized by the
  2   California Department of Insurance and/or the California Department of Managed
  3   Health Care to transact the business of insurance in the State of California, is in fact
  4   transacting the business of insurance in the State of California and is thereby
  5   subject to the laws and regulations of the State of California.
  6       8.      On or about September 21, 2018, Morningside executed a written
  7   Assignment for the Benefit of Creditors (the “Morningside Assignment”) pursuant
  8   to California Code of Civil Procedure §§ 493.010 through 493.060 and §§ 1800
  9   through 18902. Pursuant to the Morningside Assignment, Morningside conveyed
 10   to ABC all of Morningside’s property and every right, claim and interest of
 11   Morningside, including the right to prosecute this action for the benefit of
 12   Morningside’s creditors. ABC brings this action in its capacity as the assignee for
 13   the benefit of creditors of Morningside pursuant to the Morningside Assignment
 14   and in its capacity as a “creditor” of Morningside, as defined in California Civil
 15   Code §3439.01(c). A true and correct copy of the Morningside Assignment is
 16   attached hereto and incorporated herein by this reference as Exhibit A.
 17       9.      The true names and capacities of the Doe Defendants are unknown to
 18   Plaintiff at this time, and Plaintiff therefore sues such defendants by such
 19   defendants by such fictitious names. Plaintiff is informed and believes, and based
 20   thereon alleges, that the Doe Defendants are those individuals, corporations and/or
 21   other business entities that are also in some fashion legally responsible for the
 22   actions, events and circumstances complained of herein, and may be financially
 23   responsible to Plaintiff for the services Plaintiff has provided as alleged in this
 24   Complaint. This Complaint will be amended to allege the Doe Defendants’ true
 25   names and capacities when they have been ascertained.
 26       10.     At all relevant times herein, unless otherwise indicated, Defendants
 27   were the agents and/or employees of each of the remaining Defendants and were at
 28   all times acting within the purpose and scope of said agency and employment, and
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 4
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 5 of 37 Page ID #:5



  1   each of the Defendants has ratified and approved the acts of the agent. At all
  2   relevant times herein, Defendants had actual or ostensible authority to act on each
  3   other’s behalf in certifying or authorizing the provision of services, processing and
  4   administering the claims and appeals, pricing the claims, approving or denying the
  5   claims, directing each other as to whether and/or how to pay claims , issuing
  6   remittance advices and explanation of benefits (“EOB”) statements, and making
  7   payments to Plaintiff and/or the Patients.
  8                                JURISDICTION AND VENUE
  9       11.     Plaintiff brings this action for monetary relief pursuant to Section
 10   502(a)(1)(B) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
 11   29 U.S.C. §§ 1132(a)(1)(B). This Court has subject matter jurisdiction over
 12   Plaintiff’s claims because the action seeks to enforce rights under ERISA pursuant
 13   to §§ 502(e) and (f), 29 U.S.C. §§ 1132(e) and (f), and 28 U.S.C. § 1331.
 14       12.     Plaintiff also asserts state law claims for relief in this Complaint over
 15   which this Court can assert pendent jurisdiction as such claims arise from a nucleus
 16   of facts common to both the state law and ERISA claims. Nishimoto v. Federman
 17   Bachrach & Assoc., 903 F.2d 709 (9th Cir. 1990).
 18       13.     This Court is the proper venue for this action pursuant to 8 U.S.C. §
 19   1392(b) because a substantial part of the events or omissions giving rise to the
 20   claims alleged herein, occurred in this Judicial District because one or more of the
 21   Defendants conducts a substantial amount of business in this Judicial District, and
 22   pursuant to 29 U.S.C. § 1132(e)(2) because it is the Judicial District in which the
 23   breach, in part, occurred.
 24
 25                                    INTRODUCTION
 26       14.     In 2014, the 2010 Patient Protection and Affordable Care Act (the
 27   “ACA”) required health insurance plans, including those sold by Anthem, to
 28   provide ten categories of “essential health benefits,” including mental health
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 5
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 6 of 37 Page ID #:6



  1   substance abuse treatment. 42 U.S.C. § 18022. Under the ACA, states such as
  2   California established on-line health insurance exchanges (the “Exchanges”) where
  3   entities such as Anthem had the ability to market new ACA-compliant plans.
  4   Plaintiff is informed and believes, and based thereon alleges, that Anthem marketed
  5   new plans that reimbursed out-of-network providers of SUD treatment like
  6   Plaintiff.
  7       15.      At all relevant times herein, Plaintiff was a non-contracting (as to
  8   Anthem) mental and SUD treatment and rehabilitation facility operating in Orange
  9   County, California, also referred to as a “non-contracted” or “out-of-network”
 10   provider. At all relevant times herein, Plaintiff offered a therapeutically planned
 11   rehabilitation intervention environment for the treatment of individuals with
 12   behavioral concerns and SUDs.
 13       16.      Plaintiff is informed and believes, and based thereon alleges, that
 14   Anthem generally enters into private agreements with health care facilities which
 15   gives them “in network” provider status. Out-of-network claims are distinguished
 16   by the fact that when members/patients obtain health care services from an out-of-
 17   network provider members/patients are responsible for charges that the plan might
 18   not cover, or that exceed Anthem’s reimbursement obligation to members/patients
 19   under the Plans.
 20       17.      Plaintiff is informed and believes, and based thereon alleges, that this
 21   practice is known to Anthem and others in the industry as “steerage”, which is a
 22   method by which facilities that maintain in-network status may refer patients to
 23   each other pursuant to in-network agreements. Plaintiff is further informed and
 24   believes, and based thereon alleges, that Anthem concludes that referrals to and
 25   amongst facilities within the in-network community are permitted without fear of
 26   reprisal by state regulatory commissions that prohibit patient referrals for a fee, and
 27   the in-network status also protects members/patients from incurring excessive
 28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 6
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 7 of 37 Page ID #:7



  1   facility charges that are often imposed when a patient uses an out-of-network
  2   facility.
  3       18.     Plaintiff provided and rendered services, SUD and/or mental health
  4   treatment to members, subscribers and insured of Anthem, each of whom was a
  5   patient of Plaintiff (collectively the “Patients”). As a result, Plaintiff became
  6   entitled to reimbursement, remuneration and/or payment from Anthem for those
  7   services and supplies Plaintiff rendered to the Patients.
  8       19.     Plaintiff is informed and believes, and based thereon alleges, that some
  9   or all of the Patients had express coverage for mental health and SUD treatment
 10   services as a delineated benefit of an ERISA plan, summary plan descriptions, and
 11   policies which were underwritten and/or administered by Anthem and/or the Doe
 12   Defendants (collectively an “ERISA Plan” or the “ERISA Plans”).
 13       20.     Plaintiff is informed and believes, and based thereon alleges, that some
 14   or all of the Patients were plan participants and/or beneficiaries of an Employee
 15   Welfare Plan under ERISA, as those terms are defined by 20 U.S.C. § 1002.
 16   Plaintiff is further informed and believes, and based thereon alleges, that some or
 17   all of the Patients were entitled to be reimbursed for the cost of mental health and
 18   SUD treatment as the benefit of the subject Anthem plans, policies and insurance
 19   agreements governing the relationship between each Patient and Anthem
 20   (collectively the “Anthem Plans”). Each of the Anthem Plans provided coverage
 21   for both in and out-of-network mental health providers, and for admission to
 22   treatment centers for SUD treatment by SUD treatment providers and related
 23   services received on an outpatient basis, inpatient basis, partial inpatient basis
 24   and/or intensive outpatient basis, including but not limited to coverage for facility
 25   charges, psychotherapy, psychiatrists, psychologists, charges for supplies and
 26   equipment, physician services, blood testing and other incidental services.
 27       21.     Plaintiff is informed and believes, and based thereon alleges, that the
 28   Patients had preferred provider organization (“PPO”) plan benefits or point of
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 7
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 8 of 37 Page ID #:8



  1   service (“POS”) plan benefits that allowed them to seek medically necessary
  2   benefits, whether in-network or not and were entitled to reimbursement for their
  3   claims because Plaintiff was an out-of-network provider for Anthem. The Patients’
  4   claims should not have been denied or underpaid as Anthem’s Plans provide
  5   coverage for the very services performed by Morningside, including but not limited
  6   to coverage for mental and SUD treatment.
  7       22.     Plaintiff is informed and believes, and based thereon alleges, that each
  8   of the Patients whose claims are at issue in this lawsuit requirement treatment for
  9   SUD and/or were suffering from serious medical and mental health concerns,
 10   sometimes related to their addictions and sometimes unrelated. Each of the
 11   Patients chose PPO insurance rather than health maintenance organization
 12   (“HMO”) insurance through their employers so that they could receive plan
 13   benefits from the physicians and other medical providers of their choice, regardless
 14   of whether the health care practitioners were in-network or out-of-network with
 15   Anthem. Defendants, who administer and/or underwrite the PPO insurance for the
 16   Patient’s employers, advertise, publicize and represent on their websites, in their
 17   literature and in commercials that the benefit of their PPO policies include the
 18   freedom to choose any doctor for any and all health care needs.
 19       23.     Plaintiff requested that Anthem authorized Patient treatment at
 20   Morningside. Plaintiff is informed and believes, and based thereon alleges, that
 21   Defendants authorized Patient mental health and SUD treatment at Morningside
 22   and verified that each of the Patients had coverage which included coverage for the
 23   treatment Morningside provided.
 24       24.     Plaintiff is further informed and believes, and based thereon alleges,
 25   that during the insurance verification process for the Patients, Anthem represented
 26   to Plaintiff that it would pay Plaintiff’s fees. Plaintiff sought information during
 27   this process about potential limitations on the reimbursement of Plaintiff’s fees
 28
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 8
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 9 of 37 Page ID #:9



  1   each time prior to providing services, and specifically inquired as to how Anthem’s
  2   fee provisions would apply to the Patients.
  3       25.     In the alternative, Plaintiff is informed and believes, and based thereon
  4   alleges, that Anthem may have withheld information in response to such requests,
  5   and therefore misled Plaintiff into believing that services rendered by Plaintiff
  6   would be paid.
  7       26.     Plaintiff is informed and believes, and based thereon alleges, that no
  8   provisions in the Plans justified the failure to issue a final decision or denial on any
  9   of the Patient claims, and no provision in the subject Plans justified the failure and
 10   refusal of Anthem to issue an Explanation of Benefits (“EOB”) statement, or
 11   delineated and explained the justification or rationale for the refusal to pay, cover
 12   and reimburse the Patient claims or to adjust those claims. These failures and
 13   refusals by Anthem were therefore arbitrary, capricious and a breach of Anthem’s
 14   fiduciary duties to plan participants. These failures and refusals were also violative
 15   of regulations promulgated under ERISA by the Department of Labor, which
 16   require that claims be adjudicated by the claims administrator (e.g., Anthem) within
 17   45 days after receipt of the claim and were also violative of the Plans and SPDs
 18   issued and adopted by Anthem.
 19       27.     Plaintiff is informed and believes, and based thereon alleges, that no
 20   provisions in any of the Plans, whether in the Summary Plan Descriptions (“SPDs”)
 21   and/or Evidence of Coverage (“EOC”) documents justified the failure of Anthem to
 22   pay the fees for services charged by mental health care provider or by SUD
 23   treatment facilities, like Plaintiff, and to pay nothing. These actions by Defendants
 24   were arbitrary, capricious and improper.
 25       28.     Plaintiff is informed and believes, and based thereon alleges, that for
 26   each Plan involved in this lawsuit, the terms of the Plan: (a) provided coverage for
 27   each of the services, supplies and treatments rendered by Plaintiff to each Patient
 28   for whom reimbursement, payment and coverage is sought; and (2) dictated that
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 9
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 10 of 37 Page ID #:10



   1   these covered services be paid according to a specific reimbursement rate (such as
   2   the reasonable and customary fees for services charged by Plaintiff or according to
   3   other formulae or allowable rates expressly and specifically provided in the Plans.
   4       29.      Each of the Patients have assigned all of their legal and equitable rights
   5   to payment and to assert ERISA remedies under the Plans to Plaintiff in writing,
   6   including but not limited to their rights to recover the benefits owed to them by
   7   Anthem to Plaintiff, by and through an irrevocable assignment of all of their rights,
   8   title and interest in and to the claims against Anthem. These assignments conferred
   9   upon Plaintiff the right to stand in the shoes of the Patients and to assert all of the
  10   rights held by the Patients as to Anthem and/or as to the Plans administered by
  11   Anthem, including but not limited to, all rights, powers and equitable remedies of
  12   the Patients, the right of Plaintiff to substitute in as a party or plaintiff in any past,
  13   present or future litigation regarding the Patient’s claims against Anthem, the right
  14   to the proceeds of all legal fees and costs, if specifically awarded, and any interest
  15   if specifically awarded, and the right to make and effect collections, including the
  16   commencement of legal proceedings on behalf of the Patients. A true and correct
  17   copy of a sample assignment signed by the Patients is attached hereto, and
  18   incorporated herein by this reference, as Exhibit B as if set forth in full.
  19       30.      In compliance with the terms of each Plan, Plaintiff and/or the Patients
  20   have exhausted any and all claims review, grievance, administrative appeals, and
  21   appeals requirements by submitting letters, appeals, grievances, requests for
  22   reconsideration and request for payment to Anthem.
  23       31.      Alternatively, all review, appeal, administrative grievances or
  24   complaint procedures are excused as a matter of law, are violative of Plaintiff’s due
  25   process rights, are or would be futile, or are otherwise unlawful, null, void and
  26   unenforceable. Anthem’s pattern of behavior and refusal to reimburse Plaintiff
  27   rendered all potential administrative remedies futile. As a result of Anthem’s
  28   actions and/or omissions, Anthem is estopped from asserting that Plaintiff has
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 10
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 11 of 37 Page ID #:11



   1   failed to exhaust its administrative remedies under ERISA. Alternatively, by
   2   Anthem’s failure and refusal to establish, maintain and follow a reasonable claim
   3   procedure process, Plaintiff and/or its Patients have exhausted the administrative
   4   remedies available under the Plans and are entitled to pursue this action, inasmuch
   5   as Defendants have failed to provide a reasonable claims procedure that would
   6   yield a decision on the merits of the claim, in violation of 29 C.F.R. § 2560.503-
   7   1(l).
   8                    PLAINTIFF’S CLAIMS AGAINST ANTHEM
   9       32.     The Patients have not been identified by name in this Complaint to
  10   protect their right of privacy, and a redacted list of all patient claims which make up
  11   Plaintiff’s claims for damages is attached hereto and incorporated herein by this
  12   reference as Exhibit C. Plaintiff is informed and believes, and based thereon
  13   alleges, that the amount due and owing from Anthem to Plaintiff resulting from the
  14   services Plaintiff provided to the Patients is $59,404,124.85.
  15       33.     Each of the Patients received mental health and/or SUD treatment at
  16   Plaintiff’s facility. Payments are due and owing by Defendants to Plaintiff for the
  17   care, treatment and procedures provided to the Patients, all of whom were insured,
  18   members, policy holders, certificate holders or otherwise covered for charges by
  19   Plaintiff through policies or certificates of insurance issued, underwritten and/or
  20   administered by Defendants.
  21       34.     Plaintiff is informed and believes, and based thereon alleges, that each
  22   of the Patients for whom claims are at issue was an insured of Anthem either as a
  23   subscriber to coverage or a dependent of a subscriber to coverage under a policy or
  24   certificate of insurance issued, administered and/or underwritten by Defendants.
  25   Plaintiff is further informed and believes, and based therein alleges, that each of the
  26   Patients for whom claims are at issue was covered by a valid insurance agreement
  27   with Anthem for the specific purpose of ensuring that the Patients would have
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 11
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 12 of 37 Page ID #:12



   1   access to medically necessary treatments, care, procedures and related care by out-
   2   of-network providers such as Plaintiff.
   3       35.     In the alternative, Plaintiff is informed and believes, and based thereon
   4   alleges, that some of the Patients for whom claims are at issue were covered by
   5   self-funded plans which were administered by Anthem. The identify of those Plans
   6   which are self-funded is known to Anthem, but is presently unknown to Plaintiff.
   7   Those self-funded Plans provided coverage to the Patients either as a subscriber to
   8   coverage or as a dependent of a subscriber to coverage under the certificate of
   9   coverage administered by Defendants. For these self-funded plans, Plaintiff is
  10   informed and believes, and based thereon alleges, that Anthem was a claim
  11   fiduciary, plan fiduciary and administrator charged with making claim
  12   determinations on behalf of the Plans.
  13       36.     Plaintiff is informed and believes, and based thereon alleges, that each
  14   of the Patients for whom claims are at issue was covered by a valid benefit plan,
  15   providing coverage for medical and mental health expenses, for the specific
  16   purpose of ensuring that the Patients would have access to medically necessary
  17   treatments, care and procedures by out-of-network providers like Plaintiff and
  18   ensuring Anthem would pay for the health care expenses incurred by the Patients
  19   for the services rendered by Anthem.
  20       37.     At all relevant times, each of the Patients received medical and/or
  21   paramedical services, procedures, mental health care, SUD treatment or other
  22   health care services from Plaintiff. Upon rendition of services to each of the
  23   Patients, each of the Patients became legally indebted, responsible and liable to
  24   Plaintiff for the full cost of and for payment of those services. Prior to the rendition
  25   of care by Plaintiff, Plaintiff sought and obtained a guarantee from the Patients that
  26   they would be legally responsible, liable and indebted for the full cost of and for
  27   payment of those services to be rendered by Plaintiff.
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 12
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 13 of 37 Page ID #:13



   1       38.     Each of the Patients requested Plaintiff to render and provide medical
   2   treatment and professional services, knowing that Plaintiff was an out-of-network
   3   provider. Each of the Patients sought out, requested and requisitioned treatment
   4   and professional services from Plaintiff and selected and chose Plaintiff to provide
   5   him or her with said services based upon Plaintiff’s reputation in the community,
   6   experience and availability to render immediate care. Each of the Patients signed
   7   written admission agreements in which the Patients agreed to be obligated, legally
   8   responsible and liable for the full amount of the charges incurred for services
   9   rendered at Plaintiff.
  10       39.     Each of the Patients presented his or her insurance card to Plaintiff,
  11   which card identified the Patient as an insured, subscriber and/or member of
  12   Anthem. These identification cards, which were issued by Anthem, did not identify
  13   whether the coverage was underwritten by Anthem as an insurer or whether
  14   Anthem was acting as a third-party administrator of a self-funded plan. Prior to the
  15   rendition of professional services, treatments and the provision of care, and at such
  16   times as required by law, Plaintiff contacted Anthem with regard to certain Patients
  17   at the telephone number(s) identified on each card. During each one of those phone
  18   conversations, Plaintiff identified the type of treatment that would be provided to
  19   the Patient to Anthem and verified that each of the Patients had coverage for such
  20   professional services and treatment, using the names and identification numbers
  21   listed on the insurance cards of the Patients. During each one of those phone
  22   conversations, Anthem affirmatively confirmed, represented and verified that each
  23   of the Patients whose claims are involved in this action was an insured of or
  24   member of Anthem, that each of the Patients whose claims are involved in this
  25   action had coverage for mental health and SUD treatment benefits through their
  26   policies or plans, that each of the policies, plans and insurance contracts covering
  27   each of the Patients provided coverage for mental health and SUD treatment
  28   benefits and would pay for the services sought to be rendered by Plaintiff, and that
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 13
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 14 of 37 Page ID #:14



   1   there were no exclusions, conditions or limitations which would result in claims
   2   submitted on behalf of each Patient being denied, rejected, refused or unpaid.
   3       40.     As a result of Anthem’s offer to pay for the services rendered by
   4   Plaintiff to each of the Patients, Plaintiff was induced to and did provide and render
   5   professional services and treatment to the Patients at great cost to itself, and fully
   6   expecting that it would be paid for its service after submission of claims to Anthem.
   7   This expectation was further buttressed by the longstanding interactions, and
   8   business practices and customs that had been established between Plaintiff and
   9   Anthem over several years, which had resulted in Anthem’s processing and
  10   payments of hundreds of prior claims on behalf of patients who had received care
  11   and treatment at Plaintiff.
  12       41.     Plaintiff is informed and believes, and based thereon alleges, that
  13   during each of these phone conversations, Anthem advised and represented that it
  14   would adjust all claims submitted by Plaintiff and would pay those claims
  15   according to its usual and customary fees or as specified in a subject Plan for a
  16   Patient. Anthem never advised Plaintiff, however, whether a Patient’s claim was
  17   insured or underwritten by Anthem, or whether Anthem was acting in the capacity
  18   of an administrator only in adjusting that claim on behalf of a self-funded plan. To
  19   date, Anthem has not identified whether or which of the subject claims are insured,
  20   underwritten or only administered by Anthem. Anthem has never indicated the
  21   name of any self-funded Plans or identified those Plans as responsible for payment
  22   of the claims for any Patient. Plaintiff will seek leave to identify any and all self-
  23   funded Plans as self-funded and identify the proper name of that entity.
  24       42.     At all relevant times herein, representatives and agents of Defendants
  25   advised Plaintiff that each of the Patients was insured and covered for and was an
  26   eligible member or subscriber entitled to coverage under respective Plans for the
  27   services Plaintiff rendered, including mental health and SUD treatment benefits,
  28   that Plaintiff was authorized to render services, treatment and care, and that
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 14
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 15 of 37 Page ID #:15



   1   Anthem would pay Plaintiff for performance of the services, care and/or treatment
   2   rendered by Plaintiff upon Plaintiff’s submission of claim forms and invoices to
   3   Anthem.
   4       43.     At all relevant times herein, Anthem led Plaintiff to believe that
   5   Plaintiff would be paid a portion or percentage of its total billed charges, equivalent
   6   to the usual customary and reasonable amount charged by other similar SUD
   7   treatment facilities and specialists in the same geographical area or that other
   8   methodologies would be used to determine the amount that Anthem would pay
   9   Plaintiff. In reliance upon the representations of Anthem that Anthem would pay
  10   for the services to be rendered to each Patient, Plaintiff was induced to, and did
  11   provide and render medical treatments and professional services to each of the
  12   Patients. Had Anthem advised Plaintiff that there was no coverage for the
  13   treatments and services to be rendered by Plaintiff under the Patients’ Plans or had
  14   Anthem not authorized treatment and verified coverage, Plaintiff would never have
  15   rendered services to the Plaintiffs or would have required each patient to self-pay
  16   for his or her treatments.
  17       44.     Plaintiff is informed and believes, and based thereon alleges, that each
  18   and every one of the Patients had express coverage for mental health and SUD
  19   treatment benefits under the applicable Plan or policy covering that Patient which
  20   was issued or administered by Anthem. As such, each Plan was required to offer
  21   coverage for mental health and SUD treatment in parity with the medical and
  22   surgical benefits afforded by the same plan, as required by 26 U.S.C. § 9812(3)(A),
  23   which mandates that:
  24       45.     In the case of a group health plan that provides both medical and
  25   surgical benefits and mental health or substance use disorder benefits, such
  26   plan shall ensure that –
  27        i.     the financial requirements applicable to such mental health or
  28               substance use disorder benefits are no more restrictive than the
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 15
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 16 of 37 Page ID #:16



   1               predominant financial requirements applied to substantially all
   2               medical and surgical benefits covered by the plan, and there are
   3               no separate cost sharing requirements that are applicable only
   4               with respect to mental health or substance use disorder benefits;
   5               and
   6        ii.    the treatment limitations applicable to such mental health or
   7               substance use disorder benefits are no more restrictive than the
   8               predominant treatment limitations applied to substantially all
   9               medical and surgical benefits covered by the plan and there are
  10               no separate treatment limitations that are applicable only with
  11               respect to mental health or substance use disorder benefits.
  12       46.     Additionally, 26 U.S.C. § 9812(5) mandates that out-of-network
  13   providers such as Plaintiff be treated in parity with medical providers and with in-
  14   network providers of mental health and SUD treatment, stating:
  15              In the case of a plan that provides both medical and
  16        surgical benefits and mental health or substance use disorder
  17        benefits, if the plan provides coverage for medical or surgical
  18        benefits provided by out-of-network providers, the plan shall
  19        provide coverage for mental health or substance use disorder
  20        benefits provided by out-of-network providers in a manner that
  21        is consistent with the requirements of this section.
  22       47.     Federal law also requires that insurers and Plans articulate the reason
  23   and rationale for any denial of benefits, stating:
  24                The criteria for medical necessity determinations made
  25         under the plan with respect to mental health or substance use
  26         disorder benefits shall be made available by the plan
  27         administrator in accordance with regulations to any current or
  28         potential participant, beneficiary, or contracting provider upon
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 16
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 17 of 37 Page ID #:17



   1         request. The reason for any denial under the plan of
   2         reimbursement or payment for services with respect to mental
   3         health or substance use disorder benefits in the case of any
   4         participant or beneficiary shall, on request or as otherwise
   5         required, be made available by the plan administrator to the
   6         participant or beneficiary in accordance with regulations.
   7       48.     The failure and refusal of Anthem to articulate the reasons, rationales
   8   and/or criteria it used in denying benefits for coverage for the Patients’ claims
   9   constitutes a breach of 26 U.S.C. § 9812(4) and the applicable regulations
  10   promulgated thereunder.
  11       49.     The failure and refusal of Anthem to pay Plaintiff for the SUD
  12   treatments rendered by Plaintiff to the Patients violated 26 U.S.C. § 9812(3), per
  13   se. Plaintiff is informed and believes, and based thereon alleges, that Anthem has
  14   discriminated against it and other mental health and SUD treatment providers by
  15   applying financial requirements and treatment limitations different than those
  16   applied to medical health providers.
  17       50.     Plaintiff is informed and believes, and based thereon alleges, that
  18   Anthem has investigated, adjusted, processed and examined Plaintiff’s claims in a
  19   manner different than the manner in which it investigates, adjusts, processes and
  20   examines the claims of medical providers, by subjecting Plaintiff’s claims to
  21   delays, by requesting additional information which is irrelevant to the claim
  22   process, by offsetting payments it acknowledged were owed on claims for the
  23   Patients by amounts owed on account of other patients who were not related to the
  24   Patients but who were insured by Anthem and who had received SUD treatments
  25   at Plaintiff at different times when treatment had been rendered to the Patients.
  26   As a result, Anthem has breached the statutory mandates of 26 U.S.C. § 9812, et.
  27   seq. and owes payment benefits to Plaintiff in an amount no less than
  28   $59,404,124.85.
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 17
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 18 of 37 Page ID #:18



   1       51.      Plaintiff is a beneficiary (as that term is defined by 29 U.S.C. §
   2   1002(8)) of the benefits payable under the subject Plans and insurance policies
   3   issued to and covering the Patients and by virtue of the assignment of rights given
   4   by each of the Patients to Plaintiff.
   5       52.      At all relevant times herein, Plaintiff was authorized by law to act on
   6   behalf of the Patient with respect to the filing of claims with Anthem, demanding
   7   production of documents from Anthem, filing appeals on behalf of the Patients
   8   with Anthem, and otherwise pursuing actions on behalf of the Patients with
   9   respect to the Patients’ Plans in accordance with 29 C.F.R. § 2560.503.1(b)(4).
  10       53.      Plaintiff is not privy to, nor does it possess or have access to any of
  11   the EOC documents, SPDs, Plan Documents, policies or Certificates of Insurance
  12   which are issued to the Patients. As such, Plaintiff does not have knowledge of or
  13   access to the definition of an “allowable amount” or “allowable benefit” as that
  14   term is defined or used by Anthem, at any time prior to the date that Anthem
  15   processes, adjusts and pays each claim. These definitions were not imparted by
  16   Anthem to Plaintiff during the insurance verification or authorization process.
  17       54.      At all relevant times herein, Anthem has improperly or failed to pay
  18   and refused to pay Plaintiff for the medically necessary and appropriate services
  19   rendered to Anthem’s insureds, subscribers and members for those treatments,
  20   services and/or supplies rendered by Plaintiff. For each of the Patient claims at
  21   issue in this action, Plaintiff provided medical services to members and insureds
  22   of Anthem.
  23       55.      Following the rendition of treatment by Plaintiff to the Patients,
  24   invoices, bill and claims were submitted to Defendants for adjustment and
  25   payment. Plaintiff also provided medical records to Anthem for the treatment
  26   Plaintiff provided to the Patients.
  27       56.      For each of the claims at issue, Anthem failed and refused to adjust
  28   the claims and to issue EOB statements to Plaintiff in a timely manner as required
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 18
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 19 of 37 Page ID #:19



   1   by federal law. These failures constituted an effective denial of benefits, although
   2   an actual denial of benefits was not communicated by Anthem. By virtue of its
   3   failure and refusal to issue EOB statements and to adjust the claims, Plaintiff was
   4   precluded and inhibited from appealing the effective denial of payment on the
   5   subject claims.
   6       57.       For each of the claims at issue in this case, Anthem failed and refused
   7   to complete the claim examination process, delayed issuing EOB and EOP
   8   statements to Plaintiff, has requested unnecessary and irrelevant information and
   9   documentation from Plaintiff which has no bearing on or relevant to the claim
  10   examination process, has failed and refused to provide notification of the reasons
  11   for its failure and refusal to pay benefits and has failed to engage in a meaningful
  12   appeal process with Plaintiff. For each of the claims at issue in this case, Anthem
  13   has failed and refused to pay benefits in any amount whatsoever, leaving the entire
  14   charges unpaid and owed.
  15       58.       To the extent Anthem issued any EOB statements, Anthem did not
  16   explain how the claims were adjusted, disallowed or denied, and Anthem provided
  17   vague, ambiguous and uncertain explanations for the manner by which Anthem
  18   based its claim determination. To the extent Anthem issued any EOB statements,
  19   each was uninformative, false and misleading, thereby depriving Plaintiff and the
  20   Patients from an ability to intelligently engage in the appeal process or understand
  21   the basis and rationale for Anthem’s denial of benefits.
  22       59.       Plaintiff is informed and believes, and based thereon alleges, that
  23   Anthem’s actions violated 29 U.S.C. § 1133, 29 C.F.R. § 2560.503-1(g) and 26
  24   U.S.C. § 9812(4), all due to Anthem’s failure to provide a description of the
  25   Plain’s review procedures and the time limits or deadlines applicable to such
  26   procedures.
  27       60.       In each of the EOB statements issued by Anthem, if any, Anthem
  28   failed to advise Plaintiff and/or the Patients of the right of the Patients and/or
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 19
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 20 of 37 Page ID #:20



   1   Plaintiff to appeal the adverse claim determination made by Anthem in any of the
   2   EOB statements concerning the right to appeal, file a grievance, seek
   3   reconsideration or otherwise engage in an administrative review process, as
   4   required by 29 U.S.C. § 1133, 29 C.F.R. § 2560.503-1(g) and 26 U.S.C. §
   5   9812(4).
   6                         FIRST CLAIM FOR RELIEF
   7              (Claims for Benefits Pursuant to 29 U.S.C. § 1132(a)(1)(B)
   8                                Against All Defendants)
   9       61.     Plaintiff realleges and incorporates by reference each and every
  10   paragraph of this Complaint as though fully set forth herein.
  11       62.     Plaintiff is informed and believes, and based thereon alleges, that
  12   Defendants are discriminating against the Patients of Plaintiff who are suffering
  13   from a severe mental illness or SUDs by restricting benefits that are not imposed
  14   on other patients.
  15       63.     This claim is alleged by Plaintiff for relief in connection with claims
  16   for treatment rendered to members of an ERISA Plan. This claim seeks to recover
  17   benefits, enforce rights and clarify rights to benefits under 29 U.S.C. §
  18   1132(a)(1)(B). Plaintiff has standing to pursue these claims as assignee of the
  19   Patients’ benefits under the ERISA Plans. As the assignee of benefits under the
  20   ERISA Plans, Plaintiff is a “beneficiary” entitled to collect benefits under the
  21   terms of the ERISA Plans, and is the “claimant” for purposes of ERISA.
  22       64.     Plaintiff is informed and believes, and based thereon alleges, that
  23   Defendants are the insurer, sponsor, and/or financially responsible payer, serving
  24   as its designated plan administrator, and/or services as the named plan
  25   administrator’s designee. Plaintiff is further informed and believes, and based
  26   thereon alleges, that with respect to each of the ERISA Plans at issue in this case
  27   that are self-insured plans, but which do not specifically designate a plan
  28   administrator, Anthem effectively controls the decision whether to honor or deny
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 20
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 21 of 37 Page ID #:21



   1   the a claim under the Plan, exercises authority over the resolution of benefits
   2   claims, and/or has responsibility to pay the claims. Anthem also plays the role as
   3   the de facto plan administrator for such Plans.
   4       65.     Plaintiff is informed and believes, and based thereon alleges, that for
   5   each of these claims and for each of the involved Patients, Defendants have failed
   6   and refused to pay, process or adjust these claims in an appropriate fashion by,
   7   among other acts and omissions:
   8               a. Delaying the processing, adjustment and/or payment of
   9                  claims for periods of time greater than 45 days after
  10                  submission of the claims in violation of 29 C.F.R. §
  11                  2560.503-1(f)(2)(iii)(B);
  12               b. Failing and refusing to provide any notice and/or explanation
  13                  for the denial of benefits, payments or reimbursement of the
  14                  claims of each of the Patients, in violation of 29 U.S.C. §
  15                  1133(1);
  16               c. Failing and refusing to provide an adequate notice and/or
  17                  explanation for the denial of benefits, payments or
  18                  reimbursement of claims of each of the Patients, in violation
  19                  of 29 U.S.C. § 1133(1);
  20               d. Failing and refusing to provide an explanation for the denial
  21                  of benefits, payments or reimbursements of claims of each of
  22                  the Patients, and by failing and refusing to set forth the
  23                  specific reasons for such denials, all in violation of 29 U.S.C.
  24                  § 1133(1);
  25               e. Failing and refusing to provide an explanation for the denial
  26                  of benefits, payments or reimbursements of claims of each of
  27                  the Patients, written in a manner calculated to be understood
  28                  by the participant, in violation of 29 U.S.C. § 1133(1);
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 21
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 22 of 37 Page ID #:22



   1              f. Failing to afford Plaintiff and/or its Patients with a reasonable
   2                 opportunity to engage in an appeals process, in violation of
   3                 29 U.S.C. § 1133(2);
   4              g. Failing to afford Plaintiff and/or its Patients with a reasonable
   5                 opportunity to engage in meaningful appeal process which
   6                 was full and fair, in violation of 29 U.S.C. § 1133(2);
   7              h. Failing and refusing to provide Plaintiff and/or its Patients
   8                 with information pertaining to their rights to appeal,
   9                 including but not limited to those deadlines for filing appeals
  10                 and/or the requirements that an appeal be filed, in violation of
  11                 29 U.S.C. § 1133(1);
  12              i. Violating the minimum requirements for employee benefit
  13                 plans pertaining to claims and benefits by participants and
  14                 beneficiaries, in violation of 29 C.F.R. § 2560.503-1(a), et
  15                 seq.;
  16              j. Failing and refusing to establish and maintain reasonable
  17                 claims procedures in violation of 29 C.F.R. § 2560.503-1(b);
  18              k. Establishing, maintaining and enforcing claims procedures
  19                 which unduly inhibit the initiation and processing of claims
  20                 for benefits, in violation of 29 C.F.R. § 2560.503.1(b)(3);
  21              l. Precluding and prohibiting Plaintiff from acting as an
  22                 authorized representative of the Patients in pursuing a benefit
  23                 claim or appeal of an adverse benefit determination, in
  24                 violation of 29 C.F.R. § 2560.503-1(b)(4);
  25              m. Failing and refusing to design, administer and enforce their
  26                 processes, procedures and claims administration to ensure
  27                 that their governing plan documents and provisions have
  28                 been applied consistently with respect to similarly situated
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 22
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 23 of 37 Page ID #:23



   1                  participants, beneficiaries and claimants, in violation of 29
   2                  C.F.R. § 2560.503-1(b)(5);
   3               n. Failing and refusing to pay benefits for services rendered by
   4                  Plaintiff which Anthem authorized, as well as rescinding the
   5                  same, in violation of California Health & Safety Code §
   6                  1371.8 and California Insurance Code § 796.04;
   7               o. Failing to offer coverage for mental health and SUD
   8                  treatment in parity with the medical and surgical benefits
   9                  afforded by the same Plan, as required by 26 U.S.C. §
  10                  9812(3), as well as other mandates set forth at 26 U.S.C. §
  11                  9812, et seq.; and
  12               p. Failing and refusing to pay Plaintiff for the SUD treatments
  13                  provided to the Patients in violation of 26 U.S.C. § 9812(3).
  14       66.     The failure and refusal of Defendants to provide coverage,
  15   reimbursement, payment and/or benefits for the SUD and/or mental health
  16   treatment benefits rendered by Plaintiff to Plaintiff’s patients who were covered
  17   by Defendants and Defendants’ denial of health insurance benefits coverage
  18   constitutes a breach of the insurance plans and/or employee benefit Plans between
  19   Defendants and Plaintiff’s Patients. Plaintiff seeks reimbursement and
  20   compensation for any and all payments which it would have received and it will
  21   be entitled as a result of Defendants’ failure to pay benefits and cover those
  22   services rendered by Plaintiff to the Patients, in an amount not less than
  23   $59,404,124.85, according to proof at trial.
  24       67.     Defendants have arbitrarily and capriciously breached the obligations
  25   set forth in the Plans issued by Defendants, and Defendants have arbitrarily and
  26   capriciously breached their obligations under the ERISA Plans to provide Plaintiff
  27   and the Patients with health benefits.
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 23
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 24 of 37 Page ID #:24



   1       68.        As a direct and proximate result of the actions by Defendants, Plaintiff
   2   has been damaged in an amount equal to the amount of benefits Plaintiff should
   3   have received and to which the Patients would have been entitled had Defendants
   4   paid the proper amounts, which Plaintiff estimates to be $59,404,124.85.
   5       69.        As a direct and proximate result of the aforesaid conduct of
   6   Defendants in failing to provide coverage as required, Plaintiff has suffered, and
   7   will continue to suffer in the future, damages, plus interest and other economic
   8   and consequential damages, for a total amount Plaintiff estimates to be
   9   $59,404,124.85, or as otherwise determined at the time of trial.
  10       70.        Plaintiff is entitled to an award of reasonable attorneys’ fees pursuant
  11   to 29 U.S.C. § 1132(g)(1). As a result of the actions and failings of the
  12   Defendants, Plaintiff has retained the services of legal counsel and has necessarily
  13   incurred attorneys’ fees and costs in prosecuting this action. Furthermore,
  14   Plaintiff anticipates incurring additional attorneys’ fees and costs hereafter pursing
  15   this action.
  16 //

  17                              SECOND CLAIM FOR RELIEF
  18   (Breach of the Implied Covenant of Good Faith and Fair Dealing Against All
  19                                         Defendants)
  20       71.        Plaintiff realleges and incorporates by reference each and every
  21   paragraph of this Complaint as if fully set forth herein.
  22       72.        Plaintiff is an assignee and intended beneficiary of its Patients’
  23   policies issued by Defendants and the rights conferred thereunder.
  24       73.        Each policy contains an implied covenant of good faith and fair
  25   dealing that obligates each party to do nothing to injure the right of the other
  26   party to receive the benefits of the agreement.
  27       74.        Plaintiff provided covered, necessary mental health and SUD
  28   treatment services to the Patients with the understanding and expectation that
                      COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                              PAGE 24
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 25 of 37 Page ID #:25



   1   Defendants would act in good faith and deal fairly with Plaintiff pursuant to the
   2   Plans.
   3       75.      Defendants and each of them, however, tortiously breached the Plans
   4   and the implied covenant of good faith and fair dealing by the conduct alleged
   5   herein, including without limitation withholding of proper claim payments from
   6   Plaintiff, making unreasonable demands on Plaintiff, not engaging in a prompt,
   7   full and complete investigation of Plaintiff’s claims, and interpreting the policies
   8   in an unduly restrictive manner so as to deny coverage and benefits when, in fact,
   9   coverage exists and benefits are owed to Plaintiff, fraudulently representing to
  10   Plaintiff that defendants would pay the claims in accordance with the policies,
  11   fraudulently misrepresenting the terms of the policies, and forcing Plaintiff to
  12   initiate litigation to recover the policy benefits owed, failing to abide by the rules
  13   and regulations promulgated by the California Department of Insurance and the
  14   California Department of Managed Health Care, and by other acts and omissions
  15   of which Plaintiff is presently unaware and which will be shown according to
  16   proof at the time of trial.
  17       76.      Plaintiff is informed and believes, and based thereon alleges, that the
  18   conduct of Defendants, and each of them, as alleged herein constitutes part of an
  19   institutional illegal pattern and practice of bad faith and unlawful insurance
  20   practices.
  21       77.      Defendants’ conduct constitutes a continuing tort that is causing
  22   Plaintiff continued damages.
  23       78.      The conduct of Defendants and each of them as alleged herein was
  24   undertaken by Defendants’ officers, directors or managing agents who were
  25   responsible for supervision, operation, reports, communication and decisions.
  26   The conduct of said officers, directors and managing agents, and of other
  27   employees, representatives and agents, was undertaken on behalf of Defendants,
  28   which had advance knowledge of the action and conduct of said individuals
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 25
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 26 of 37 Page ID #:26



   1   whose conduct and actions were authorized, ratified and approved by officers,
   2   directors or managing agents of Defendants.
   3        79.      As a direct and proximate result of Defendants’ breach, Plaintiff has
   4   suffered general and incidental damages according to proof, and is entitled to
   5   statutory and prejudgment interest. Under this Second Claim for Relief for breach
   6   of the implied covenant of good faith and fair dealing, Plaintiff seeks to recover
   7   the benefits payable under the EOC’s between the Patients and Defendants, in an
   8   amount to be proven at trial, as well as tort damages that arise from Defendants’
   9   bad faith breach.
  10        80.      As a direct and proximate result of Defendants’ breach, Plaintiff has
  11   incurred and continues to incur economic loss, including the benefits owed in the
  12   amount of at least $59,404,124.85, the interruption in Plaintiff’s business, lost
  13   business opportunities, lost profits and other consequences, all according to proof
  14   at trial.
  15        81.      As a direct and proximate result of Defendants’ breach, Plaintiff has
  16   incurred attorney fees and costs as a result of efforts to secure the insurance
  17   benefits owed, in an amount according to proof at trial.
  18        82.      As a direct and proximate result of Defendants’ breach, Plaintiff has
  19   sustained damages, and statutory and prejudgment interest, in excess of the
  20   jurisdictional minimum of this Court in an amount to be determined at trial.
  21                             THIRD CLAIM FOR RELIEF
  22               (Breach of Implied-In-Law Contract Against All Defendants)
  23        83.      Plaintiff realleges and incorporates by reference each and every
  24   paragraph of this Complaint as if fully set forth herein.
  25        84.      The Patients obtained the services in California and/or provided the
  26   assignment in California and/or are members of a California Plan.
  27        85.      Plaintiff obtained a valid assignment of benefits from each Patient of
  28   the Non-ERISA Plans to whom Plaintiff provided services. Anthem, for itself and
                     COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                             PAGE 26
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 27 of 37 Page ID #:27



   1   of behalf of the Non-ERISA Plans, acknowledged, consented to, and/or waived
   2   any objection to or limitation upon each such assignment of benefits.
   3       86.     Under the terms of the Non-ERISA Plans at issue in this case and the
   4   assignments of benefits obtained by Plaintiff from each of the Patients of the Non-
   5   ERISA Plans to whom Plaintiff provided services, Anthem, for itself and on
   6   behalf of the Non-ERISA Plans, was obligated to pay benefits under the Non-
   7   ERISA Plans to Plaintiff, as assignee of the Patients’ benefits, for the health care
   8   services provided by Plaintiff to the members of the Non-ERISA Plans pursuant to
   9   the out-of- network benefit provisions of the Non- ERISA Plans.
  10       87.     The conduct between Plaintiff and Anthem and the circumstances of
  11   their interaction created an implied-in-fact contract.
  12       88.     The out-of-network benefit provisions of the Non-ERISA Plans
  13   provide that benefit payments to Plaintiff, as assignee of the Patients’ benefits, be
  14   calculated in accordance with the usual, customary and reasonable standard.
  15       89.     As set forth more fully above, Anthem, for itself and on behalf of the
  16   Non-ERISA Plans, failed to pay Plaintiff for the health care services rendered to
  17   the members of the Non-ERISA Plans as required by the terms of the Non-
  18   ERISA Plans.
  19       90.     The failure of Anthem, for itself and on behalf of the Non-ERISA
  20   Plans to pay Plaintiff constitutes a direct breach of the terms of the Non-ERISA
  21   Plans, as well as a breach of the Mental Health Parity and Addiction Equity Act
  22   and California Mental Health Parity Act.
  23       91.     Plaintiff is informed and believes, and based thereon alleges, that the
  24   Patients of the Non-ERISA Plans entered into these plans for the specific purposes
  25   of (a) having access to SUD benefits in accordance with applicable Federal and
  26   California law, including 42 U.S.C. § 18022(b)(1)(E), 42 U.S.C. § 300gg-26 29
  27   C.F.R. § 2590.712 and California Health & Safety Code §§ 1367.005, 1367.015
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 27
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 28 of 37 Page ID #:28



   1   and (b) ensuring that Anthem will pay for health care expenses incurred by the
   2   members.
   3       92.     Plaintiff is informed and believes, and based therein alleges, that
   4   Anthem received, and continues to receive, valuable premium payments from the
   5   members under the Non-ERISA Plans.
   6       93.     For these patients, Plaintiff requested pre-authorizations or pre-
   7   certifications from Anthem prior to providing any treatment in order to ensure that
   8   these services would be covered and paid for under the Non-ERISA Plans. By
   9   representing that it would reimburse Plaintiff for its services, Anthem has
  10   impliedly requested Plaintiff to perform services for the Non-ERISA Plan
  11   members.
  12       94.     Plaintiff is informed and believes, and based thereon alleges, that
  13   Anthem intended to enter into an implied contract with Plaintiff, or knew, or had
  14   reason to knew, that Plaintiff would infer from Anthem’s conduct that it intended
  15   to enter into an implied contract with Plaintiff.
  16       95.     Defendants breached the provisions of the Non-ERISA Plans’ by
  17   underpricing and underpaying, or not paying at all, Plaintiff for the out-of-
  18   network services provided by Plaintiff to the members and covered under the
  19   Non-ERISA Plans, and due to Plaintiff as the assignee of the members’ out-of-
  20   network benefits. The breaches also included, among other things, interpreting
  21   and implementing the Non-ERISA Plan terms in a way that systematically was
  22   arbitrary and capricious, making material misrepresentations and/or misleading
  23   statements regarding the manner in which out-of-network benefits are priced,
  24   making false and/or misleading representations that Plaintiff’s out-of-network
  25   claims were paid based upon a comparison of Plaintiff’s charges with amounts
  26   charged by similar providers for similar services or supplies, using improper
  27   methodologies and systems to miscalculate the usual and customary rate for
  28   Plaintiff’s services, systematically reducing benefits paid to Plaintiff for its out-of-
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 28
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 29 of 37 Page ID #:29



   1   network services, and providing an arbitrary and capricious benefit determination
   2   and appeal process.
   3       96.     Plaintiff is informed and believes, and based thereon alleges, the Non-
   4   ERISA Plan members and Plaintiff, as assignee of the Patients’ benefits, satisfied
   5   all conditions and obligations under the Non-ERISA Plans, including, but not
   6   limited to, paying all premiums owed, obtaining all necessary prior authorizations
   7   for the procedures, if any, and submitting timely and complete benefit claims.
   8       97.     Plaintiff has performed all of its obligations and/or has been excused
   9   from performance as a result of Defendants’ failure to perform.
  10       98.     As a direct and proximate result Defendants’ breach of the Non-
  11   ERISA Plans, Plaintiff has been damaged in an amount to be proven at trial, plus
  12   interest at the maximum rate permitted by law.
  13       99.     Plaintiff respectfully request an award of attorneys’ fees upon
  14   prevailing in the request for relief in this cause of action, as allowable by law.
  15 //
  16                           FOURTH CLAIM FOR RELIEF
  17                    (Promissory Estoppel Against All Defendants)
  18       100.    Plaintiff realleges and incorporates by reference each and every
  19   paragraph of this Complaint as if fully set forth herein.
  20       101.    As part of verifying benefits and authorizing treatment when
  21   necessary, and in multiple communications following admissions and the
  22   submission of claims, Defendants expressed a clear promise to pay Plaintiff at its
  23   usual and customary rates.
  24       102.    The persons answering calls and corresponding on behalf of
  25   Defendants, and each of them, were upon information and belief the agents and
  26   employees of Defendants, and each of them, and in doing the things herein alleged
  27   were acting within the course and scope of such agency and employment and with
  28   the permission and consent of Defendants, and each of them.
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 29
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 30 of 37 Page ID #:30



   1        103.   Plaintiff relied on Defendants’ promises in providing treatment to
   2   Defendants’ insureds, and defendants, and each of them, should reasonably have
   3   expected to induce Plaintiff’s action in providing treatment.
   4        104.   Plaintiff has suffered substantial detriment in reliance upon
   5   Defendants’ promises in providing treatment to Defendants’ insureds, including
   6   without limitation the benefits owed in the amount of at least $59,404,124.85, the
   7   interruption in Plaintiff’s business, lost business opportunities, lost profits and
   8   other consequences, all according to proof.
   9        105.   As a direct and proximate result of Defendants’ breach of their
  10   promise, Plaintiff has sustained general and incidental damages, and statutory and
  11   prejudgment interest, in excess of the jurisdictional minimum of this court in an
  12   amount to be determined at trial. Under this Fourth Cause of Action for
  13   promissory estoppel, and aside from the consequential damages set forth in
  14   paragraph 101 above, Plaintiff seeks to recover its fully-billed charges.
  15   //
  16                             FIFTH CLAIM FOR RELIEF
  17                       (Quantum Meruit Against All Defendants)
  18        106.   Plaintiff realleges and incorporates by reference each and every
  19   paragraph of this Complaint as if fully set forth herein.
  20        107.   Plaintiff, as an out-of-network provider, provided mental health and
  21   SUD treatment services the Patients who were insured under Anthem Plans,
  22   preceded by authorization and verification of benefits by Defendants.
  23        108.   Consistent with the trade custom and usage associated with prior
  24   authorization and verification of benefits, Plaintiff provided the subject treatment
  25   with the expectation, which was fully and clearly understood by Defendants and
  26   each of them, that Plaintiff would be compensated for such services.
  27        109.   Plaintiff, as an out-of-network provider, must often decide on short
  28   notice whether and to what extent it can treat a patient. Requiring such providers
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 30
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 31 of 37 Page ID #:31



   1   to, in effect, make an on-the-spot legal analysis whether the statements made by
   2   health care plans to authorize treatment and verify benefits constitute binding
   3   contract “acceptances” versus supposedly non-binding “authorizations” would
   4   jeopardize the safety of patient and impose an unfair risk on health care providers
   5   that they would not get paid for providing treatments that are medically
   6   necessary. For this reason, the California Legislature enacted Health & Safety
   7   Code § 1371.8, which states in relevant part:
   8       A health care service plan that authorizes a specific type of treatment
   9       by a provider shall not rescind or modify this authorization after
  10       the provider renders the health care service in good faith and
  11       pursuant to the authorization for any reason, including, but not
  12       limited to, the plan’s subsequent rescission, cancellation, or
  13       modification of the enrollee’s or subscriber’s contract or the plan’s
  14       subsequent determination that it did not make an accurate
  15       determination of the enrollee’s or subscriber’s eligibility….
  16       (Emphasis added.)
  17       110.    In addition to reliance upon the trade custom and usage associated
  18   with prior authorization and verification of benefits, Plaintiff provided the subject
  19   treatment with the expectation that Plaintiff would be compensated for such
  20   services based upon the prior course of conduct between Plaintiff and defendants.
  21       111.    Defendants and each of them were fully aware of the dollar amounts
  22   charged by Plaintiff for the subject treatment and had previously authorized and
  23   verified benefits for such treatment. Defendants and each of them were also aware
  24   that Plaintiff did not provide the subject treatment for free, and that Plaintiff would
  25   submit its total billed charges for said services and expect to be compensated.
  26       112.    Defendants and each of them also knew Plaintiff was not an in-
  27   network provider who had agreed to accept any pre-negotiated contract rates.
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 31
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 32 of 37 Page ID #:32



   1   With such knowledge, Defendants and each of them issued payments for the
   2   subject treatment to out-of-network providers, including Plaintiff.
   3       113.       Whereas payment by Defendants and each of them was either
   4   sporadic, inadequate, or nothing, and at some point in time Defendants ceased
   5   reimbursing out-of-network providers, including Plaintiff, for any treatment
   6   rendered.
   7       114.       Defendants and each of them were at all times obligated under
   8   California law to provide or arrange for the provision of access for their insureds
   9   to health care services in a timely manner, and sought to satisfy this duty by
  10   providing a network of in-network providers for their insureds to choose from so
  11   they may receive the necessary treatment at the lowest expense to the insurer and
  12   the insured.
  13       115.       Defendants are also liable to pay Plaintiff for treating the Patients and
  14   claims at issue due to a contract implied in law based on the network gap concept
  15   as discussed hereinabove. California law requires that where health insurance
  16   carriers such as Defendants cannot provide their insureds access to the needed
  17   healthcare providers on an “in-network” basis, the carriers shall pay any “out-of-
  18   network” provider such as Plaintiff the amounts necessary to limit the out-of-
  19   pocket cost to the patient as if an in-networker provider had provided the same
  20   treatment and services. In effect, this makes an out-of-network provider eligible to
  21   receive up to 100 percent of its fully-billed charges (since the patients would be
  22   responsible for only their relatively nominal co-payments), or in any case
  23   substantially more than the contracted rates agreed to by an in-network provider.
  24       116.       Plaintiff is informed, and based therein alleges, that, there was a
  25   network gap with respect to the Patients’ payments for whom they are at issue in
  26   this action, since Defendants failed to arrange for any in-network providers in the
  27   patients’ localities who were willing and able to provide the mental health and
  28   SUD treatment required by those patients. Indeed, if Defendants objected to their
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 32
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 33 of 37 Page ID #:33



   1   insureds obtaining treatment from an out-of-network provider such as Plaintiff,
   2   why did they refuse or otherwise fail to refer those patients to an in-network
   3   provider? The only reasonable inference is that there were no such in-network
   4   providers who were in the position to treat the patients at issue. As a result, those
   5   patients had no choice but to seek the services and treatments rendered by
   6   Plaintiff, who did so in good faith and in reliance on Defendants’ expected
   7   compliance with the applicable California health care law as it pertains to a
   8   “network gap.”
   9       117.    Defendants and each of them, by words and conduct, requested that
  10   Plaintiff provide medically necessary treatment to their insureds, which benefitted
  11   Defendants in terms of meeting their legal and contractual obligations to provide
  12   or arrange for the provision of access to health care services in a timely manner.
  13       118.    As part of verifying benefits and authorizing treatment when
  14   necessary, and in multiple communications following admissions and the
  15   submission of claims, Defendants, and each of them, knew that Plaintiff was
  16   providing services to Defendants’ insureds and promised to pay Plaintiff for the
  17   treatment and thereafter enjoyed the benefit of Plaintiff providing the services
  18   Defendants were obligated to ensure for their insureds.
  19       119.    The persons answering calls and corresponding on behalf of
  20   Defendants, and each of them, were upon information and belief the agents and
  21   employees of Defendants, and each of them, and in doing the things herein alleged
  22   were acting within the course and scope of such agency and employment and with
  23   the permission and consent of Defendants, and each of them.
  24       120.    Plaintiff is entitled to be paid its usual and customary fees for the
  25   services provided, without regard to the payment provisions in Defendants’
  26   policies and/or the payments owing to Plaintiff under California law based on the
  27   existence of a “network gap” as to some or all of the Patients at issue.
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 33
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 34 of 37 Page ID #:34



   1       121.      The fair and reasonable value of the non-reimbursed services that
   2   Plaintiff provided to Defendants’ insureds is at least $59,404,124.85.
   3       122.      Defendants and each of them, however, have failed and refused, and
   4   continue to refuse, to reimburse Plaintiff for the reasonable and customary value
   5   of Plaintiff’s services as required by law.
   6       123.      As a direct and proximate result of Defendants’ failure to pay for
   7   services rendered, Plaintiff has suffered general and incidental damages according
   8   to proof, and is entitled to statutory and prejudgment interest.
   9       124.      As a direct and proximate result of Defendants’ failure to pay for
  10   services rendered, Plaintiff has incurred and continues to incur economic loss,
  11   including the benefits owed in the amount of at least $59,404,124.85, the
  12   interruption in Plaintiff’s business, lost business opportunities, lost profits and
  13   other consequences, all according to proof.
  14       125.      As a direct and proximate result of Defendants’ failure to pay for
  15   services rendered, Plaintiff has sustained damages, and statutory and prejudgment
  16   interest, in excess of the jurisdictional minimum of this court in an amount to be
  17   determined at trial.
  18                                 SIXTH CLAIM FOR RELIEF
  19                          (Unfair Competition Against All Defendants)
  20        126.     Plaintiff realleges and incorporates by reference each and every
  21   paragraph of this Complaint as though set forth herein.
  22        127.     Anthem has engaged in unfair and/or unlawful business practices by,
  23   inter alia:
  24                 a. Failing to comply with applicable Federal and California law,
  25                    including 42 U.S.C. § 18022(b)(1)(E), 42 U.S.C. § 300gg-26
  26                    29 C.F.R. § 2590.712 and California Health & Safety Code
  27                    §§ 1367.005, 1367.015 by knowingly, among other things,
  28
                     COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                             PAGE 34
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 35 of 37 Page ID #:35



   1                     engaging in an “unfair payment pattern” (e.g., delaying
   2                     payment of claims, reducing the amount of payment and/or
   3                     denying payment of claims, failing on a repeated basis to pay
   4                     uncontested portions of claims in a timely manner); and
   5                 b. Failing to comply with 42 U.S.C. § 300gg-9, California
   6                     Insurance Code § 10117.52, which require disclosure to
   7                     patients of pertinent facts or insurance policy provisions
   8                     relating to any coverage issues.
   9           128. This conduct by Anthem constitutes illegal and unfair business
  10      practices under California Business and Professions Code § 17200, et seq.
  11           129. Plaintiff seeks restitution in an amount according to proof at trial, plus
  12      applicable statutory interest. Plaintiff also seeks an injunction prohibiting Anthem
  13      from continuing with these practices as set forth in this fifth claim for relief.
  14
  15                                   PRAYER FOR RELIEF
  16 AS TO THE FIRST CLAIM FOR RELIEF:
  17           WHEREFORE, Plaintiff prays as follows:
  18           1. For an order that Defendants pay to Plaintiff an amount to be determined
  19              at trial for the Claims under the ERISA Plans;
  20           2. For economic damages according to proof;
  21           3. For attorney’s fees and costs of suit incurred herein pursuant to ERISA §
  22              502(g), 29 U.S.C. § 1132(g);
  23           4. For pre- and post-judgment interest as allowed by law;
  24           5. For such other and further relief as the Court deems appropriate.
  25
  26 //
  27 //
  28
                     COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                             PAGE 35
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 36 of 37 Page ID #:36



   1 AS TO THE SECOND, THIRD, FOURTH AND FIFTH CLAIMS FOR

   2 RELIEF:

   3        WHEREFORE, Plaintiff prays as follows:
   4        1.       For an order that Defendants pay to Plaintiff an amount to be proven at
   5        trial;
   6        2.       For economic damages according to proof;
   7        3.       For pre- and post-judgment interest as allowed by law;
   8        4.       For attorney’s fees and costs of suit incurred herein; and
   9        5.       For such other and further relief as the Court deems appropriate.
  10

  11 AS TO THE SIXTH CLAIM FOR RELIEF:

  12        WHEREFORE, Plaintiff prays as follows:
  13        1.       For an order that Defendants pay to Plaintiff an amount to be proven at
  14        trial;
  15        2.       For pre- and post-judgment interest as allowed by law;
  16        3.       For attorney’s fees and costs of suit incurred herein;
  17        4.       For injunctive relief;
  18        5.       For such other and further relief as the Court deems appropriate.
  19

  20                                           Respectfully Submitted,
  21 Dated: April 9, 2019                      GARNER HEALTH LAW CORPORATION
  22

  23                                           By: ____/s/ Craig B. Garner____
  24
                                                     CRAIG B. GARNER
                                               Attorneys for PLAINTIFF ABC SERVICES
  25                                           GROUP, INC., in its capacity as assignee for
  26
                                               the benefit of creditors of MORNINGSIDE
                                               RECOVERY, LLC MORNINGSIDE
  27                                           RECOVERY, LLC
  28
                     COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                             PAGE 36
Case 8:19-cv-00677-JVS-DFM Document 1 Filed 04/09/19 Page 37 of 37 Page ID #:37



   1                           DEMAND FOR JURY TRIAL
   2

   3        Pursuant to the Seventh Amendment to the United States Constitution, and
   4 any other applicable law, Plaintiff hereby requests a trial by jury for all claims

   5 triable by jury.

   6

   7                                          Respectfully Submitted,
   8 Dated: April 9, 2019                     GARNER HEALTH LAW CORPORATION
   9

  10

  11                                          By: ____/s/ Craig B. Garner____
  12                                                CRAIG B. GARNER
                                              Attorneys for PLAINTIFF ABC SERVICES
  13                                          GROUP, INC., in its capacity as assignee for
  14                                          the benefit of creditors of MORNINGSIDE
                                              RECOVERY, LLC MORNINGSIDE
  15                                          RECOVERY, LLC
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 37
